



Consulting Agreement


This consulting agreement (the “Agreement”), effective 8th day of August, 2019
(“Effective Date”) by and between Sharon A. Virag (“Consultant”), an individual
whose address is XXXXXX and NeoGenomics Laboratories, Inc., a Florida
corporation with its principal office located at 12701 Commonwealth Drive, Suite
9, Fort Myers, FL 33913 together with its affiliates and subsidiaries
(“NeoGenomics” or the “Company”).


RECITALS


WHEREAS, NeoGenomics operates several clinical laboratories, licensed in
accordance with the Clinical laboratory Improvement Amendments of 1988 (42
U.S.C. §263a) and the regulations adopted pursuant thereto (“CLIA”) (each
individually, the “Laboratory” and collectively, the “Laboratories”), in which
it performs certain high-complexity pathology tests (“Diagnostic Tests”), and


WHEREAS, Consultant is a finance executive and professional with specific
expertise and experience pertaining to strategic financial and accounting
advisory services in the clinical laboratory industry; and


WHEREAS, Consultant is willing to provide the professional expertise and
experience in those areas required or desired by NeoGenomics; and


WHEREAS, NeoGenomics desires to contract with Consultant for the rendition and
performance of such professional services, as more fully described in this
Agreement, and Consultant agrees to render and perform such services on an
independent contractor basis to NeoGenomics, on the terms and conditions set
forth in this Agreement; and


NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into this Agreement as an integral part hereof, and the mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
NeoGenomics and Consultant, intending to be legally bound, hereby agree as
follows:


1. Term of Engagement. The Agreement shall be effective for a period of one (1)
year, commencing on the Effective Date of this Agreement (the “Term”).


2. Services. During the Term, Consultant will be responsible for providing
professional strategic, financial and accounting advisory consulting services
(collectively, the “Services”), as more fully described in Exhibit A attached
hereto.


3. Agreements of NeoGenomics. Pursuant to this Agreement, NeoGenomics agrees to
the following:





--------------------------------------------------------------------------------



a.Provide such information that may be necessary for the provision of the
Services by Consultant; and


a.Provide such other support as Consultant may reasonably request in order for
Consultant to perform his duties as outlined in paragraph 2 of the Agreement and
Exhibit A attached hereto.


4. Compensation and Expenses. In consideration for the Services rendered by
Consultant to NeoGenomics throughout the Term of Engagement, the Company shall
compensate Consultant in accordance with the terms set forth in Exhibit B
attached hereto.


5. Arm’s-length Compensation. The parties hereto agree that the compensation
provided herein has been determined in arm’s-length bargaining and is consistent
with fair market value in arm’s-length transactions. Furthermore, the
compensation is not and has not been determined in a manner that takes into
account the volume or value of any referrals or business otherwise generated
between the parties for which payment may be made in whole or in part under
Medicare or any other federal or state health care program or any other third
party payor program.


6. Termination. This Agreement shall terminate upon the one-year anniversary of
the Effective Date (the “Termination Date”). Consultant shall have the right to
terminate this Agreement at any time during the Term by giving written notice to
the Company at least thirty (30) days prior to the date of such termination.
During the Term of this Agreement, in the event Consultant breaches this
Agreement, the Company shall have the right to terminate this Agreement by
giving written notice to Consultant at least thirty (30) days prior to the date
of such termination. Upon any termination, Consultant agrees to cease all
representation on behalf of the Company, including, but not limited to
representations to the Company’s clients that Consultant is acting on behalf of
the Company in any capacity; provided, however the Consultant agrees to answer
any reasonable follow-up inquiries from clients or the Company for matters on
which she has previously reported or been involved.


7. Confidentiality and Non-Disclosure Agreement.


a) The term “Confidential Information” as used herein shall include all testing
recipes, formulas, business practices, methods, techniques, or processes that:
(i) derives independent economic value, actual or potential, from not being
generally known to or not available to the public, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Confidential
Information also includes, but is not limited to, Marketing Information,
Marketing Strategy, Pricing Information, Product Plans, Business Plans,
Financial Plans, Compliance Plans, Forms, Customer Lists, Salary and Other
Personnel Information, Training Manuals, Training Tapes, Third Party Contract
Terms and other business information of a similar nature, including information
about the Company itself, which Consultant acknowledges and agrees has been
compiled by the Company's expenditure of a great amount of time, money and
effort, and that contains detailed information that could not be created
independently from public sources. Further, all data, spreadsheets, reports,
records, know-how, verbal communication, proprietary and technical



--------------------------------------------------------------------------------



information and/or other confidential materials of similar kind transmitted by
the Company to Consultant are expressly included within the definition of
“Confidential Information.” The parties further agree that the fact the Company
may be seeking to complete a business transaction is “Confidential Information”
within the meaning of this Agreement, as well as all notes, analysis, work
product or other material derived from Confidential Information. The parties
agree that the following information is not “Confidential Information” as that
term is used herein: (i) information that was or becomes generally available to
the public, (ii) technical and scientific information and know-how available in
published literature or that can be obtained by hire or purchase from another
business entity, or (iii) information that was or becomes available to
Consultant on a non-confidential basis from an independent source.


b) In the event that Consultant is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or similar processes) to disclose or produce any
Confidential Information furnished in the course of its dealings with the other
party or its affiliates, advisors or Representatives, it is agreed that the
Consultant will (i) provide the Company with prompt notice thereof and copies,
if possible, and, if not, a description, of the Confidential Information
requested or required to be disclosed or produced so that the Company may seek
an appropriate protective order or waive compliance with the provisions of this
Agreement and (ii) consult with the Company as to the advisability of the
Consultant taking of legally available steps to resist or narrow such request.
It is further agreed that, if in the absence of a protective order or the
receipt of a waiver hereunder the Consultant is nonetheless, in the written
opinion of its legal counsel, compelled to disclose or produce Confidential
Information concerning the Company to any tribunal or to stand liable for
contempt or suffer other censure or penalty, the Consultant may disclose or
produce such Confidential Information to such tribunal without liability
hereunder; provided, however, that the Consultant shall give the Company written
notice of the Confidential Information to be so disclosed or produced as far in
advance of its disclosure or production as is practicable and shall use its best
efforts to obtain, to the greatest extent practicable, an order or other
reliable assurance that confidential treatment will be accorded to such
Confidential Information so required to be disclosed or produced.


c) Consultant acknowledge(s) that this "Confidential Information" is of value to
the Company by providing it with a competitive advantage over its competitors,
is not generally known to competitors of the Company, is not information easily
available to the public, and is not intended by the Company for general
dissemination. Consultant acknowledges that this "Confidential Information"
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and is
the subject of reasonable efforts to maintain its secrecy. Therefore, the
parties agree that all "Confidential Information" under this Agreement
constitutes “Trade Secrets” under the law of any state in which the Consultant
provides services to the Company or, in the absence of any such definition, as
defined in the Uniform Trade Secrets Act.
d) Duty of Confidentiality. All Confidential Information is considered highly
sensitive and strictly confidential. Accordingly, upon receiving any
Confidential Information, Consultant agrees that he/she shall maintain and
preserve such Confidential Information and prevent its disclosure to any third
party unless otherwise expressly authorized by the Company. Consultant shall not
use or disclose, directly or indirectly, as an individual or as a partner, joint



--------------------------------------------------------------------------------



venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement.


8. Agreement Not To Solicit. Consultant agrees and acknowledges that for a
period of twenty four (24) months after the effective Termination Date (see
section 6 for definition of the Termination Date), she will not, directly or
indirectly, in one or a series of transactions, as an individual or as a
partner, joint venturer, employee, agent, salesman, contractor, officer,
director or otherwise, for the benefit of himself or herself or any other
person, partnership, firm, corporation, association or other legal entity: (a)
recruit, solicit or otherwise induce or influence any proprietor, partner,
stockholder, lender, director, officer, employee, sales agent, joint venturer,
investor, lessor, supplier, customer, agent, representative or any other person
which has a business relationship with the Company to discontinue, reduce or
modify such employment, agency or business relationship with the Company, or (b)
employ or seek to employ any person or agent who is then (or was at any time
within twelve (12) months prior to the date Consultant or such entity employs or
seeks to employ such person) employed or retained by the Company. Any such
solicitation shall constitute a material breach of this Agreement and will cause
irreparable harm and loss to the Company for which monetary damages will be an
insufficient remedy. Therefore, the parties agree that in addition to any other
remedy available, the Company will be entitled to temporary and permanent
injunctive relief, without the necessity of posting bond, restraining Consultant
from any actual or threatened unauthorized solicitation by Consultant. The
spirit of this non-solicit section is to prevent Consultant from leaving the
Company and taking any Company personnel or customers of the Company for a
period of two years after the date of Termination.


9. Return of Property. Upon the termination of this Agreement, regardless of why
the Agreement terminates, Consultant shall return to the Company and/or certify
that it has been deleted from Consultant’s computer all property owned by the
Company and all Confidential Information indicated by the Company as well as any
other Confidential Information that Consultant is aware that he has, in whatever
form it exists, including all copies thereof. The Company agrees that so long as
Consultant has made a good faith effort to return all such property and
Confidential Information, Consultant shall be deemed to have complied with these
provisions. The Company may at anytime call to Consultant’s attention that it
has not yet received certain additional Confidential Information and Consultant
shall promptly search for such additional Confidential Information and return it
to the Company. The Company agrees that Consultant may delete any information
that is proprietary to Consultant that may be contained within the Company’s
Confidential Information prior to Consultant returning it to the Company.


10. Privacy and Security. The parties shall protect the privacy and
confidentiality and provide for the security of all protected health information
(“PHI”), as that term is defined in and in accordance with the Health Insurance
Portability and Accountability Act of 1996, Public Law 104-191, and the privacy
and security regulations promulgated thereunder at 45 C.F.R. parts 160 through
164 (“HIPAA”), and all other applicable federal and state laws and regulations.
Notwithstanding the foregoing, each party shall provide the other party with
such information as reasonably necessary to perform their respective obligations
under this Agreement. In addition, as the Company is a “covered entity,” as that
term is defined under HIPAA and, as PHI may be



--------------------------------------------------------------------------------



exchanged between the parties under this Agreement, Consultant agrees to be
bound by and comply with the separate Business Associate Agreement attached
hereto as Exhibit C and incorporated herein by reference (“Business Associate
Agreement”).


11. Change of Control. In the event that the Company undergoes a Change of
Control during the Term of this Agreement, this Agreement shall survive until
termination of the Term. The term “Change of Control” for purposes of this
Agreement means the occurrence of any of the following events: (a) any “person”
or “group” (as defined in Section 13(d) and 14(d) of the Exchange Act) together
with their affiliates become the ultimate “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act) of voting stock of the Company representing more than
fifty percent (50%) of the voting power of the total voting stock of the
Company, or (b) the consummation of a merger or consolidation of the Company
with any other corporation or entity regardless of which entity is the survivor,
other than a merger or a consolidation which would result in the voting stock of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity or the parent thereof) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity or the parent thereof, outstanding immediately after such merger or
consolidation, or (c) the stockholders of the Company approve a plan of complete
liquidation or winding up of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
or (d) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board, and any new member of the Board
(other than a member of the Board designated by a person who has entered into an
agreement with the Company to effect a transaction described in subsections (a),
(b), or (c) of this Section 11 whose election by the Company’s shareholders was
approved by a vote of at least two-thirds (2/3) of the members of the Board at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof.
12. Miscellaneous.
a) With the exception of the Separation Agreement and General Release of Claims
dated August 8, 2019 (attached hereto as Exhibit D) and the Confidentiality,
Non-solicitation and Non-compete Agreement dated March 14, 2018 (attached hereto
as Exhibit E) executed between the Consultant and the Company, this Agreement
supersedes all prior agreements and understandings between the parties and may
not be modified or terminated orally. Except as otherwise provided in this
paragraph, the Consultant hereby waives any claims that it might have under any
previous oral or other contract. No modification or attempted waiver of this
Agreement will be valid unless in writing and signed by the party against whom
the same is sought to be enforced.
b) The provisions of this Agreement are separate and severable, and if any of
them is declared invalid and/or unenforceable by a court of competent
jurisdiction or an arbitrator, the remaining provisions shall not be affected.
c) If a court of competent jurisdiction determines that any of the restrictions
against disclosure of Confidential Information, and/or solicitation contained in
this Agreement are invalid in whole or in part due to over breadth, whether
geographically, temporally, or otherwise, such court is specifically authorized
and requested to reform such provision by modifying it to the smallest extent
necessary to render it valid and enforceable, and to enforce the provision as
modified.




--------------------------------------------------------------------------------



d) This Agreement is the joint product of the Company and the Consultant and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of the Company and the Consultant and shall not be construed for
or against either party hereto.
e) This Agreement will be governed by, and construed in accordance with the
provisions of the law of the State of Florida, without reference to provisions
that refer a matter to the law of any other jurisdiction. Each party hereto
hereby irrevocably submits itself to the exclusive personal jurisdiction of the
federal and state courts sitting in Lee County, Florida; accordingly, any
matters involving the Company and the Consultant with respect to this Agreement
may be adjudicated only in a federal or state court sitting in Lee County,
Florida.
f) All notices and other communications required or permitted under this
Agreement shall be in writing, and shall be deemed properly given if delivered
personally, mailed by registered or certified mail in the United States mail,
postage prepaid, return receipt requested, sent by facsimile, or sent by Express
Mail, Federal Express or nationally recognized express delivery service, as
follows:
(i) If to the Company, at the address listed at the preamble to this Agreement
or its then primary executive offices to the attention of the General Counsel;
and
(ii) If to the Consultant, at the address listed at the preamble to this
Agreement or the Consultant’s primary legal residence which is listed at the
signature block of this agreement. Should this address change, the Consultant
agrees to promptly notify the Company of such change.
Notice given by hand, certified or registered mail, or by Express Mail, Federal
Express or other such express delivery service, shall be effective upon actual
receipt. Notice given by facsimile transmission shall be effective upon
telephonic confirmation of receipt by the party to whom it is addressed. All
notices by facsimile transmission shall be followed up promptly after
transmission by delivering an original copy by hand, certified or registered
mail, or by Express Mail, Federal Express or other such delivery service. Any
party may change any address to which notice is to be given to it by giving
notice as provided above of such change of address.
g) The parties agree that the Consultant is acting as an independent contract
under current Internal Revenue Service guidelines in the provision of services
under this Agreement and that the Consultant shall be solely responsible for
paying all taxes due on any Compensation hereunder. The Consultant understands
and acknowledges that all Compensation hereunder is taxable to the Consultant
and the Company has an affirmative obligation to report such amounts of
Compensation on Form 1099 to the Internal Revenue Service each year. The
Consultant agrees to provide its tax identification number in the signature
block below.
h) It is understood by and between the parties hereto that the covenants set
forth in paragraphs 7 and 8 are essential elements of this Agreement. Such
covenants by Consultant shall be construed as agreements independent of any
other provision of this Agreement. The existence of any claim or cause of action
of Consultant against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants.
i) This Agreement may be signed in counterparts, and by fax or Adobe Acrobat PDF
file, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.


NEOGENOMICS LABORATORIES, INC.: CONSULTANT:






By: /s/ Douglas M. VanOort By: /s/ Sharon A. Virag
Douglas M. VanOort Sharon A. Virag
Chief Executive Officer and Chairman
Legal Residence: XXXXXX
XXXXXX


Phone: XXXXXX

















--------------------------------------------------------------------------------



EXHIBIT A


DESCRIPTION OF DUTIES AND SERVICES


In accordance with the terms and conditions of the Consulting Agreement between
Sharon A. Virag (”Consultant”) and NeoGenomics Laboratories, Inc. and its
affiliates (”Company”) and Section 2 therein, this Exhibit A describes the
duties and services (the “Services”) the Consultant shall perform under the
Agreement.


1.Provide professional strategic, financial and accounting advisory consulting
services to the Company and the Company’s Finance Department under the direction
of the Company’s Chief Executive Officer (“CEO”) and Chairman.


2.Participate in meetings and telephone conferences, as needed, with the CEO,
Finance Department and other Company personnel to facilitate the provision of
Services.


3.Such other activities as may be needed by the CEO at the expense of the
Company. The spirit of this section is to try and account for other activities
or issues that have not been addressed or identified in paragraphs (1) through
(2) above.











--------------------------------------------------------------------------------



EXHIBIT B


COMPENSATION FOR SERVICES


In accordance with the terms and conditions of the Consulting Agreement between
Sharon A. Virag (”Consultant”) and NeoGenomics Laboratories, Inc. and its
affiliates (”Company”) and Section 4 therein, this Exhibit B sets forth the
compensation to be by the Company to the Consultant for the provision of the
Services described in Exhibit A and Section 2 of the Agreement.


1.The Company agrees to pay Consultant $34,167.00 per month for the provision of
Services set forth in Section 2 of the Agreement and Exhibit A attached hereto.
Such payments will be made monthly within thirty (30) days of the end of the
month for which Services were provided. Consultant agrees to prepare an invoice
periodically, no more frequently than monthly, for all Services rendered on
behalf of the Company during any given month of providing such Services.


2.In addition to any compensation payable hereunder, the Company shall also
reimburse Consultant for all expenses reasonably incurred by her in connection
with the Services performed on behalf of the Company under the Agreement
including, but not limited to, airfare, hotel, rental car, food, and associated
expenses, upon providing the original receipts and an expense report for such
expenses in accordance with the Company’s standard expense reimbursement policy
then in effect. Consultant agrees to seek prior written approval from
NeoGenomics before incurring expenses in excess of $1000.00 in any given month.


3.Except as may be set forth in this Exhibit B and the Agreement, each party
shall be responsible for its own costs and expenses incurred in connection with
this Agreement. Each party shall also bear and be responsible for paying any
sales, use, or other federal, state, or local taxes it incurs as a direct or
indirect result of entering into this Agreement.













--------------------------------------------------------------------------------



EXHIBIT C


BUSINESS ASSOCIATE AGREEMENT


This Business Associate Agreement (“Agreement”), effective on the 8th day of
August, 2019 (“Effective Date”), is entered into by and between NeoGenomics
Laboratories, Inc., a Florida corporation (“NeoGenomics” or “Covered Entity”),
on behalf of itself and its affiliates, and Sharon A. Virag (“Consultant”), an
individual whose address is XX (“Business Associate”), (each a “Party” and
collectively the “Parties”).


1.BACKGROUND AND PURPOSE. The Parties have entered into, and may in the future
enter into, one or more agreements (the “Underlying Contract(s)”), that require
Business Associate to perform a service, function or activity involving the Use
or Disclosure of PHI (as defined in Section 2.3), that is pursuant to this
Agreement and subject to the Administrative Simplification provisions of the
Health Insurance Portability and Accountability Act of 1996, Public Law 104-191
(“HIPAA”), and the privacy and security regulations promulgated thereunder (45
C.F.R. Parts 160 and 164) (the “Privacy Regulations” and the “Security
Regulations”); and the requirements of Subtitle D (Privacy) of the Health
Information Technology for Economic and Clinical Health Act, as incorporated in
the American Recovery and Reinvestment Act of 2009, and the implementing
regulations, that apply to covered entities and business associates (“HITECH”),
beginning on the date each applicable provision is specified to take effect.
These laws and regulations shall collectively be referred to the as “Privacy
Obligations”. This Agreement shall supplement and/or amend each of the
Underlying Contract(s) only with respect to Business Associate’s receipt, Use,
Disclosure, and creation of PHI under the Underlying Contract(s) to allow both
Parties to comply with the Privacy Obligations and other laws applicable to the
privacy and security of health information.


2.DEFINITIONS. Capitalized terms used but not otherwise defined in this
Agreement shall have the same meaning as the meaning ascribed to those terms in
the Privacy Obligations in effect or as amended.


2.1 “EPHI” means PHI (as defined in Section 2.3) transmitted by or maintained in
Electronic Media.


2.2 “PHI” shall have the same meaning as the term “Protected Health Information”
in 45 C.F.R. § 160.103, limited to information created or received by Business
Associate from or on behalf of Covered Entity, including, but not limited to
EPHI.


3.OBLIGATIONS OF BUSINESS ASSOCIATE. To assure that the Covered Entity and
Business Associate may achieve and maintain compliance with the requirements of
the Privacy Obligations, Business Associate agrees to:


3.1 Not use or Disclose PHI received from Covered Entity in any manner that
would constitute a violation of the Privacy Regulations if done by Covered
Entity. No other Use or Disclosure of PHI by Business Associate is permissible,
unless approved in



--------------------------------------------------------------------------------



writing by Covered Entity. Business Associate shall not directly or indirectly
receive remuneration in exchange for any PHI received from or on behalf of
Covered Entity, except as permitted by HITECH § 13405(d) and any implementing
regulations that may be promulgated or revised from time to time, including, but
not limited to, 45 C.F.R. §§ 164.502(a)(5)(ii) and 164.508(a)(4).


3.2 Not Use or Disclose PHI other than as permitted or required by this
Agreement, the Underlying Contract(s) or as Required by Law. Business Associate
may: (1) Use and Disclose PHI as permitted or required to perform its
obligations as set forth in the Underlying Contract(s); (2) Use PHI for its
proper management and administration; and (3) Use PHI to carry out its legal
responsibilities.


3.3 Limit, to the extent practicable and except as permitted by 45 C.F.R. §
164.502(b)(2), its Use, Disclosure, and requests of PHI under the Agreement to a
Limited Data Set or, if needed by Business Associate, to the minimum necessary
PHI to accomplish the intended purpose of such Use, Disclosure or request.


3.4 Use reasonable and appropriate safeguards and comply, where applicable, with
the Security Regulations with respect to EPHI, to prevent Use or Disclosure of
PHI, other than as provided for by this Agreement. Business Associate shall also
mitigate, to the extent practicable, any harmful effects of any violation of
this Agreement of which it becomes aware.


3.5 Use reasonable and appropriate administrative, physical and technical
safeguards to protect the Confidentiality, Integrity and Availability of EPHI
that it receives, maintains, creates, or transmits to or on behalf of Covered
Entity, as required by 45 C.F.R. § 164.314(a) and in compliance with the Privacy
Obligations, including but not limited to 45 C.F.R. §§ 164.308, 164.310, 164.312
and 164.316. This includes adhering to applicable guidance published by the U.S.
Department of Health and Human Services (“HHS”) on appropriate safeguards.


3.6 Implement reasonable systems for the discovery and reporting of any breach
of or Security Incident involving individually identifiable information
(including, but not limited to, PHI) that, if misused, disclosed, lost or
stolen, Covered Entity believes would trigger an obligation under the Privacy
Obligations, or one or more State data breach notification laws, to notify the
individuals who are the subject of the information. Such systems must allow for
the discovery and reporting of any such breaches or Security Incidents within
the time frames specified under this Agreement.


3.7 Maintain policies and procedures governing the protection of PHI and
provide, upon Covered Entity’s request, access to and copies of any such
policies and procedures.


3.8 If Business Associate becomes aware of any Use or Disclosure of PHI in
violation of this Agreement, report any such Use or Disclosure to the designated
privacy contact of Covered Entity in accordance with this Agreement.






--------------------------------------------------------------------------------



3.9 Report to Covered Entity any Security Incident of which Business Associate
becomes aware in the following manner: (a) any actual, successful Security
Incident will be reported to Covered Entity in writing without unreasonable
delay and in no case later than three (3) calendar days, and (b) any attempted,
unsuccessful Security Incident will be reported to Covered Entity in writing (i)
if the incident reflects an unusual pattern or practice, or (ii) upon request by
Covered Entity. For purposes of this Agreement, an “unsuccessful Security
Incident” includes activity such as pings and other broadcast attacks on
Business Associate’s firewall, port scans, routine unsuccessful log-on attempts,
denials of service and any combination of the above, so long as no such event
may reasonably result in a compromise to the information system, tools,
hardware, conduit, technology, and/or unauthorized access, Use or Disclosure of
EPHI. If the Security Regulations are amended to remove the requirement to
report unsuccessful attempts at unauthorized access, the requirement hereunder
to report such unsuccessful attempts will no longer apply as of the effective
date of the amendment.


3.10 Business Associate shall notify Covered Entity, in writing, immediately and
in no event later than three (3) business days upon Discovery of a Breach of
Unsecured PHI (as those terms are defined below).


“Unsecured PHI” means PHI that is not rendered unusable, unreadable, or
indecipherable to unauthorized individuals through the use of a technology or
methodology specified in the guidance issued under Section 13402(h)(2) of HITECH
on the HHS website.


“Breach” as used in this Agreement shall have the meaning given such term under
45 C.F.R. § 164.402 as such regulation is revised from time to time.


Such notice must include, to the extent possible:


a.the date and description of the Breach of Unsecured PHI (as governed by 45
C.F.R. § 164.404);


b.the date of the Discovery of the Breach of Unsecured PHI (which shall be
deemed to have occurred as of the first day on which such Breach is known to
Business Associate (including any person, other than the individual committing
the Breach, who is an employee, officer, or other agent of the Business
Associate, as determined in accordance with the federal common law of agency)
or, by exercising reasonable diligence, should reasonably have been known to
Business Associate);


c.a description of the types of Unsecured PHI that were involved (e.g., name,
social security number, date of birth, address(es), account numbers of any type,
disability codes, diagnostic and/or billing codes and similar information);





--------------------------------------------------------------------------------



d.the name and contact information (e.g., mailing address, street address, phone
number, email address) of each Individual whose Unsecured PHI has been, or is
reasonably believed by Business Associate to have been, accessed, acquired, or
disclosed during such Breach;


e.a brief description of what the Business Associate has done or is doing to
investigate the Breach of Unsecured PHI, mitigate harm to the Individual(s)
impacted by the Breach, and protect against future Breaches; and


f.any other details requested by Covered Entity for purposes of, including
without limitation, completing an assessment of the risk of harm to the
Individual and/or complying with 45 C.F.R. § 164.410.


Business Associate shall also provide, to the extent possible, Covered Entity
with any other available information that Covered Entity is required to include
in the notification to Individuals under 45 C.F.R. § 164.404(c) or any
applicable State data breach notification law at the time of Business
Associate’s notification to Covered Entity or promptly thereafter as such
information becomes available.


Following a Breach of Unsecured PHI, Business Associate agrees to establish
procedures to investigate the Breach, mitigate losses, and protect against any
future Breaches in the time and manner reasonably requested by Covered Entity.
Business Associate will have a continuing duty to inform Covered Entity of new
information learned by Business Associate regarding the Breach of Unsecured PHI,
including but not limited to the information described in Sections 3.10(a)-(f)
above. Business Associate shall also appoint a liaison and provide contact
information for same so that Covered Entity may ask questions or learn
additional information concerning the Breach of Unsecured PHI.


Business Associate shall, at the written request of Covered Entity, be
responsible for the notifications to third parties (e.g., Individuals, the
Secretary, the media) related to a Breach of Unsecured PHI by Business
Associate. These notices shall be furnished at no additional charge to Covered
Entity, and a copy of any notice shall be submitted to Covered Entity in advance
for approval.
Business Associate shall document each risk assessment analysis it undertakes
upon Discovery of a potential Breach of Unsecured Protected Health Information,
and shall retain such analysis for six (6) years. Business Associate shall make
such analyses available to Covered Entity within ten (10) business days of a
Covered Entity request.


Business Associate agrees to pay actual costs for any associated mitigation
incurred by Covered Entity, including the costs associated with making any
notifications including, but not limited to, notifications conducted by Covered
Entity, as a result of a Breach of Unsecured PHI by Business Associate (or an
agent or contractor), such as credit monitoring and the cost of furnishing
third-party notices, if Covered Entity determines that the Breach is significant
enough to warrant such measures.


In the event of any conflict between this Section 3.10 and the Privacy
Obligations, the more stringent requirements shall govern.






--------------------------------------------------------------------------------



3.11 In the event any individually identifiable information is lost, stolen,
used or disclosed in violation of one or more State data breach notification
laws (“State Breach”), Business Associate shall promptly: (a) cooperate and
assist Covered Entity with any investigation into any State Breach or alleged
State Breach; (b) cooperate and assist Covered Entity with any investigation
into any State Breach or alleged State Breach conducted by any State Attorney
General or State Consumer Affairs Department (or their respective agents); (c)
comply with Covered Entity’s determinations regarding Covered Entity’s and
Business Associate’s obligations to mitigate to the extent practicable any
potential harm to the individuals impacted by the State Breach; (d) assist with
the implementation of any decision by Covered Entity or any State agency,
including any State Attorney General or State Consumer Affairs Department (or
their respective agents), to notify individuals impacted or potentially impacted
by a State Breach, and (e) provide any other assistance or take any other
actions that may be required to satisfy the requirements of any State data
breach notification laws.


3.12 Subject to Covered Entity’s prior written approval of any agent or
subcontractor that creates, receives, maintains, or transmits PHI on behalf of
Business Associate in the course of performing the obligations set forth in the
Underlying Contract(s), obtain and maintain a written agreement with such agent
or subcontractor, pursuant to which such agent or subcontractor agrees to be
bound by the same restrictions, terms and conditions that apply to Business
Associate pursuant to this Agreement with respect to such PHI, including but not
limited to the requirement that the agent or subcontractor implement reasonable
and appropriate safeguards to protect any EPHI that is disclosed to it by
Business Associate and that the agent or subcontractor report any Use or
Disclosure of PHI in violation of this Agreement within a timeframe that permits
Business Associate to comply with its reporting obligations under Sections 3.9
and 3.10 of this Agreement.


3.13 Make internal practices, policies, and procedures, books, agreements, and
records relating to the Use or Disclosure of PHI received from, or created or
received by Business Associate on behalf of Covered Entity available to the
Secretary and Covered Entity, in a time and manner designated by the Secretary,
for purposes of the Secretary determining Covered Entity's compliance with the
Privacy Regulations. Business Associate shall promptly notify Covered Entity of
any Secretary request and provide copies of any materials provided to the
Secretary by Business Associate.


3.14 Document such Disclosures of PHI and information related to such
Disclosures as would be required by Covered Entity to respond to a request for
an accounting of Disclosures to an Individual in accordance with 45 C.F.R. §
164.528 (including, without limitation, a disclosure permitted under 45 C.F.R. §
164.512). Following notice by Covered Entity to Business Associate that it has
received a request for an accounting of Disclosures of PHI, Business Associate
shall make available such information as is in Business Associate’s possession
to Covered Entity within ten (10) calendar days. In the event the request for an
accounting is delivered directly to Business Associate, Business Associate shall
forward such request to Covered Entity within five (5) calendar days.






--------------------------------------------------------------------------------



3.15 If, and to the extent that, Business Associate maintains a Designated
Record Set of Covered Entity, within fifteen (15) calendar days of receipt of a
request by Covered Entity for access to PHI about an Individual contained in the
Designated Record Set, make available to Covered Entity such PHI in accordance
with 45 C.F.R. § 164.524 for so long as Business Associate maintains such
information in the Designated Record Set. In the event that any Individual
requests access to PHI directly from Business Associate, Business Associate
shall forward such request to Covered Entity within five (5) calendar days. Any
denials of access to the PHI requested shall be the responsibility of Covered
Entity.


3.16 If, and to the extent that, Business Associate maintains a Designated
Record Set of Covered Entity, within fifteen (15) calendar days from the receipt
of a request from Covered Entity for the amendment of an Individual’s PHI
contained in the Designated Record Set, provide such information to Covered
Entity for amendment and incorporate any such amendments in the PHI maintained
by Business Associate as required by 45 C.F.R. § 164.526 for so long as Business
Associate maintains such information in the Designated Record Set. If Business
Associate receives a request for amendment to PHI directly from an Individual,
Business Associate shall directly forward such request to Covered Entity within
five (5) calendar days.


3.17 If Business Associate receives a request directly from an Individual to
restrict disclosures of PHI pursuant to HITECH § 13405(a), directly forward such
request to Covered Entity within five (5) calendar days. Business Associate
shall comply with those restrictions that Covered Entity may direct.


3.18 To the extent Business Associate is engaged by Covered Entity to carry out
one or more of Covered Entity’s obligation(s) under the Privacy Regulations,
comply with the requirements of the Privacy Regulations that apply to Covered
Entity in the performance of such obligation(s).


4.Obligations of Covered Entity.


4.1 Covered Entity agrees to timely notify Business Associate, in writing, of
any arrangements between Covered Entity and the Individual that is the subject
of PHI that may impact in any manner the Use and/or Disclosure of that PHI by
Business Associate under this Agreement.


4.2 Covered Entity shall notify Business Associate, in writing, of any
limitation(s) in its notice of privacy practices in accordance with 45 C.F.R. §
164.520, to the extent that such limitation may affect Business Associate’s Use
or Disclosure of PHI.


4.3 Covered Entity shall not request Business Associate to Use or Disclose PHI
in any manner that would not be permissible under the Privacy Obligations if
done by Covered Entity.


4.4 Covered Entity shall limit, to the extent practicable and except as
permitted by 45 C.F.R. § 164.502(b)(2), its Use, Disclosure, and requests of PHI
under



--------------------------------------------------------------------------------



the Agreement to a Limited Data Set or, if needed, to the minimum necessary PHI
to accomplish the intended purpose of such Use, Disclosure or request.


5.TERMINATION.


5.1 Upon Covered Entity’s knowledge of a material breach of the terms of this
Agreement by Business Associate, Covered Entity may, at its discretion:


a. Provide an opportunity for Business Associate to cure the breach or end the
violation, and terminate this Agreement (and any Underlying Contract(s)) if
Business Associate does not cure the breach or end the violation within ten (10)
days; or


b. Immediately terminate this Agreement (and any Underlying Contract(s)) if cure
is not feasible.


5.2 In the event Covered Entity determines that Business Associate has committed
a material breach of any term of this Agreement, Business Associate agrees that
Covered Entity has a right to obtain injunctive relief to prevent further Use or
Disclosure of PHI by Business Associate. In addition to injunctive relief,
Covered Entity also shall have a right to pursue any other remedy provided by
law or equity.


5.3 This Agreement shall automatically terminate with respect to any Underlying
Contract(s) without any further action by the Parties when all of the PHI
obtained from Covered Entity or created or obtained by Business Associate on
behalf of Covered Entity in connection with that Underlying Contract is
destroyed or returned to Covered Entity.


5.4 Notwithstanding anything herein to the contrary, this Agreement shall
terminate when Business Associate has completed performance of the Underlying
Contract(s), subject, however, to Sections 5.5 and 5.6 regarding the return and
destruction of PHI.
5.5 Upon termination of the Underlying Contract(s), Business Associate shall
either return or destroy, if feasible, any and all PHI received from Covered
Entity or created or received by Business Associate on behalf of Covered Entity
pursuant to that Underlying Contract that Business Associate still maintains in
any form, and shall cause any subcontractors and agents to do the same. Upon
termination of this Agreement, Business Associate shall either return or
destroy, if feasible, any and all PHI received from Covered Entity or created or
received by Business Associate on behalf of Covered Entity that Business
Associate still maintains in any form, and shall cause subcontractors and agents
to do the same. For purposes of this Agreement, destruction shall include,
without limitation, destroying all backup tapes and permanently deleting all
EPHI, and shall utilize techniques that meet or exceed guidance from HHS.
Business Associate, and its subcontractors and agents, shall not retain any
copies of such PHI.


Within thirty (30) days from the date of termination or other expiration of this
Agreement, an authorized representative of Business Associate shall certify in
writing to Covered Entity that all PHI has been returned or destroyed as
provided above and that Business Associate, and its



--------------------------------------------------------------------------------



subcontractors or agents, no longer retain any such PHI in any form.
Notwithstanding the foregoing, to the extent that it is not feasible for
Business Associate, or its agents or subcontractors, to return or destroy such
PHI, Business Associate shall provide to Covered Entity a written statement that
it is infeasible to return or destroy the PHI and describe the conditions that
make return or destruction of the PHI infeasible. Upon mutual agreement by the
Parties that return or destruction of the PHI is not feasible, Business
Associate, and its agents and subcontractors, shall extend the protections of
this Agreement to such PHI, and such PHI shall be Used or Disclosed solely for
such purpose or purposes which prevented the return or destruction of such PHI,
for so long as Business Associate maintains the PHI.


5.6 The obligations of Business Associate under Section 5 shall survive
termination of this Agreement.


6.MISCELLANEOUS.


6.1 Audits, Inspection, and Enforcement. Upon reasonable notice, Covered Entity
or its agents may inspect the facilities, systems, books, and records of
Business Associate to monitor compliance with this Agreement. The fact that
Covered Entity inspects, or fails to inspect, or has the right to inspect,
Business Associate’s facilities, systems, and procedures does not relieve
Business Associate of its responsibility to comply with this Agreement, nor does
Covered Entity’s (i) failure to detect or (ii) detection, but failure to notify
Business Associate or require Business Associate’s remediation of any
unsatisfactory practices, constitute acceptance of such practice or a waiver of
Covered Entity’s enforcement rights under this Agreement.


6.2 Subpoenas. Business Associate agrees to provide written notice to Covered
Entity of any subpoena or other legal process seeking PHI received from or
created on behalf of Covered Entity, or otherwise relating to Business
Associate’s services, duties and obligations under the Agreement. Such notice
shall be provided within forty-eight (48) hours of Business Associate’s receipt
of such subpoena or legal process.


6.3 Notice. Any notice to Covered Entity required by this Agreement shall be
sent via private courier service (e.g., Federal Express, United Parcel Service
to:


NeoGenomics Laboratories, Inc.
Attn: General Counsel
12701 Commonwealth Dr., Suite 9
Fort Myers, FL 33913


6.4 Interpretation. In the event of a conflict between this Agreement and the
Underlying Contract(s), this Agreement shall prevail to the extent necessary to
allow the Covered Entity and Business Associate to comply with the Privacy
Obligations. Except as supplemented and/or amended by this Agreement, the terms
of the Underlying Contract(s) shall continue unchanged and shall apply with full
force and effect to govern the matters addressed in the Underlying Contract(s).


6.5 Survival. Notwithstanding any other provision of this Agreement to the
contrary, the terms of Sections 3, 5, and 6.11 of this Agreement shall survive
termination



--------------------------------------------------------------------------------



of this Agreement and continue indefinitely solely with respect to PHI Business
Associate retains in accordance with this Agreement.


6.6 Amendment. The Parties mutually agree to enter into good faith negotiations
to amend this Agreement from time to time in order for Covered Entity or
Business Associate to comply with the requirements of the Privacy Obligations,
as they may be amended from time to time, and any implementing regulations
thereto that may be promulgated or revised from time to time.


6.7 No Third Party Beneficiaries. Nothing in this Agreement shall confer upon
any person other than the Parties and their respective successors or assigns,
any rights, remedies, obligations, or liabilities whatsoever.


6.8 Independent Contractors. None of the provisions of this Agreement are
intended to create, nor will be deemed to create, any relationship between the
Parties other than that of independent contracting parties with each other
solely for the purposes of affecting the provisions of this Agreement and any
other agreements between the Parties evidencing their business relationship.


6.9 Compliance with Law. Parties agree to comply with all applicable federal and
State laws and regulations governing the confidentiality and security of PHI and
individually identifiable information provided by Covered Entity to Business
Associate as permitted or required by this Agreement.


6.10 Governing Law. This Agreement is governed by, and shall be construed in
accordance with, applicable federal law and the internal laws of the State of
Florida without regard to choice of law principles.


6.11 Indemnification. Business Associate agrees to indemnify, defend and hold
harmless Covered Entity, and its respective owners, employees, directors,
officers, subcontractors, agents or other members of its workforce, (each of the
foregoing hereinafter referred to as “Indemnified Party”) against all actual and
direct losses suffered by the Indemnified Party and all liability to third
parties arising from or in connection with any breach of this Agreement or from
any acts or omissions related to this Agreement, including, without limitation,
losses related to a Breach of Unsecured PHI or breach of individually
identifiable information, by Business Associate or its employees, directors,
officers, subcontractors, agents or other members of its workforce. Accordingly,
on demand, Business Associate shall reimburse any Indemnified Party for any and
all actual and direct losses, liabilities, lost profits, fines, penalties, costs
or expenses (including reasonable attorneys’ fees) which may for any reason be
imposed upon any Indemnified Party by reason of any suit, claim, action,
proceeding or demand by any third party which results from Business Associate’s
acts or omissions hereunder. Business Associate’s obligation to indemnify any
Indemnified Party shall survive the expiration or termination of this Agreement.






--------------------------------------------------------------------------------



6.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed in its name and on its behalf.






BUSINESS ASSOCIATE: NEOGENOMICS LABORATORIES, INC.:
(on behalf of itself and its affiliates)




By:/s/ Sharon A. Virag   By: /s/ Douglas M. VanOort
Name: Sharon A. Virag Name: Douglas M. VanOort
Title: Consultant Title: Chief Executive Officer and Chairman
Date: August 8, 2019 Date: August 8, 2019













--------------------------------------------------------------------------------



EXHIBIT D






Separation Agreement and General Release of Claims



















--------------------------------------------------------------------------------



EXHIBIT E






Confidentiality, Non-solicitation and Non-compete Agreement

